Citation Nr: 1426539	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Costello, Patrick



INTRODUCTION

The appellant served on active duty from September 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This matter was previously before the Board in April 2010, June 2012, May 2013, and December 2013 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002) 


FINDINGS OF FACT

1.  While on active duty, the appellant began experiencing symptoms and manifestations that would suggest that he was suffering from an undiagnosed psychiatric disorder.

2.  A private doctor has indicated that the appellant's current psychiatric disorder began in or was caused by his active service.  This opinion has not been contradicted by a VA doctor.  

CONCLUSION OF LAW

A psychiatric disorder was incurred in or caused by or the result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In view of the Board's favorable decision (see below), further notice or assistance is not required. 

Service Connection for a Psychiatric Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be:  
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The appellant asserts that he has suffered from a mental disorder for many years, and that the condition either began in service or was a pre-existing disorder that was aggravated by or made worse by his active service.  

The record reflects that during the appellant's nearly two years on active duty, he did not receive any type of treatment for a psychiatric disorder, disability, or disease.  The same service treatment records are negative for any complaints involving either a transitory or chronic psychiatric disorder.  The service records do show, however, that the appellant served on the Korean Peninsula during the Korean War, and that such service was under harsh and extreme conditions.  

Sixteen years after the appellant was discharged from service, he was diagnosed with a psychiatric disorder labeled as an "anxiety reaction."  From that time, to the present, he has received treatment for multiple psychiatric disorders including anxiety, a schizoaffective disorder, an anxiety disorder, and posttraumatic stress disorder (PTSD).  Of particular interest to the Board is a March 2003 psychiatric evaluation accomplished by a private neuropsychiatrist that states:

After evaluating (the appellant) it seems that be entering in the Army in 1952 [he] exacerbated and aggravated his emotional condition.  His stuttering and schizophrenic condition inhibits patient to express adequately his problem.

The reason why he did not receive psychiatric before was he never wanted to talk about his problems before.

He needs to continue regular psychiatric to control and improve his symptoms.  He is in partial remission of his chronic emotional condition.  

Added to the statement written by Dr. F. Cabera, Jr., are the statements given by the appellant.  In those statements the appellant has indicated that his psychiatric symptoms manifested themselves while he was still on active duty but he did not seek help or complain about them because he did not want to call attention to himself.  

A VA psychiatric examination report dated in May 2014 shows that the examiner did confirm that the appellant was suffering from a psychiatric disorder.  However, the examiner opined that the appellant's current mental disorder was not related to service.  The examiner did not, however, provide comments concerning the private doctor's report of March 2003.  In other words, while the examiner concluded that the appellant's current disorder was not caused by or the result of his military service, the examiner did not disagree with Dr. Cabera's assessment that the appellant had a pre-existing disorder that was aggravated by active service.  

Service connection requires evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); and, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no dispute that the appellant now suffers from a psychiatric disorder.  A private doctor has hypothesized that the appellant's disorder was long-standing and that it was aggravated by service.  Finally, the appellant has maintained that he has suffered from noticeable symptoms and manifestations since service. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors; whether the opinion was fully informed; whether the opinion is definitive; and whether it is supported by a sufficient rationale that can be weighed against contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this instance, neither the private doctor's opinion or the opinion provided by the VA health care provider in May of 2014 were detailed or full of analysis.  However, even though neither opinion was definitive, there was a hypothesis that was provided by the private doctor that was not contradicted by the VA doctor.  As such, the Board finds that the private opinion is, therefore, more probative.  Inasmuch as the most probative evidence is in favor of the claim, service connection for a psychiatric disorder is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


